Title: From George Washington to Tobias Lear, 22 July 1798
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 22d. July, 1798.

I am very sorry to learn by Mr. Dalton’s family (now here) that your ague and fever stick by you. If not such as to confine you, your Coming & remaining here while his visit lasts wd. be a kindness to me and company for him; many matters pressing upon me at this time, that cannot, without much inconvenience be postponed, will not suffer me to pay him those attentions I could wish. I am Your friend & Affecte. Servt.
